Holmes, J.,
concurring in part and dissenting in part. I concur in paragraph one of the syllabus and in Parts 1(A), 1(B) and 1(C) of the opinion.
*111I dissent concerning paragraph two of the syllabus and Parts 1(D) and II of the opinion.
This was an emergency involuntary commitment carried out by officers of the law. R.C. 5122.10 requires that a written statement be given by the officer to the hospital relating the circumstances under which the person was taken into custody, and the reasons for the police officer’s belief as to the person’s mental illness. In this proceeding, this type of information is considered as a bare requisite for probable cause for initial commitment. Although the officers in this case testified later as to the happenings at Miller’s home at the time they picked him up, there in fact was no written statement submitted to authorities at the hospital. I agree that this violated the requirement of this section of the law.
I also agree that the provisions of R.C. 5122.05(C) are mandatory, and it must be shown that they were followed in order to apprise the involuntarily committed individual of his rights stated therein. Here, it was not shown that Miller had been offered these rights.
I am also in agreement that the person who filed the R.C. 5122.10 affidavit, Jody Allton, the social worker, did not have proper statutory authorization to do so. I conclude, as does the majority, that no reasonable interpretation of this section would allow a chief clinical officer to delegate his or her responsibilities to a social worker.
Having agreed with the majority upon the foregoing matters, I conclude that the application was not properly filed, and accordingly that the jurisdiction of the court to make this commitment had not been secured.
I am in disagreement with the majority concerning the insufficiency of the purported affidavit as discussed in Part 1(D). Not only have the categories upon which a court may base its jurisdiction been set forth in the affidavit, but also, in general terms, Miller’s condition as perceived by the affiant giving rise to a probable cause of the belief of mental illness of Miller. There is no need for a dissertation on the subject. The more detailed facts and psychiatric evidence were presented later at the court hearing.
Also, I cannot agree with the conclusion and supportive discussion contained in Part II, in that I believe it to be counterproductive to both the basic purpose of the physician-patient privilege in Ohio as well as contrary to the best public policy. As stated by the majority, the purpose of R.C. 2317.02(B) is to create an atmosphere of confidentiality, which inures to the benefit of the patient by enabling more complete treatment. Professional medical and psychiatric evidence presented by the patient’s personal psychiatrist in these instances would tend to guarantee the best possible treatment for the patient. Here, Dr. Fernandez’s professional relationship with Miller began in 1980. The *112doctor not only worked with Miller, his patient, but also discussed Miller’s condition with Miller’s wife and family members. Dr. Fernandez testified that Miller had varying degrees of paranoia and schizoaffective disorder, and disorder of perception, mood and thought. The doctor concluded that these conditions grossly impaired Miller’s judgment and behavior. Exemplary of the impairment of judgment is Miller’s belief that mercury had been lodged in his brain and that his prescribed medication would deteriorate him; therefore, he refused to take such medication. Dr. Fernandez concluded that Miller was unable to meet his basic physical needs and the ordinary demands of life. The doctor, in recommending one of the least restrictive environments for Miller, and prescribing the medication Miller needed, was providing for the best interests of his patient.
From a public policy standpoint, as properly noted by the majority, society has an interest in ensuring that those mentally ill patients who present a danger to themselves, or others, be hospitalized. More importantly in this respect is that a person’s treating psychiatrist, such as Dr. Fernandez here who had treated Miller since 1980, is most likely to be in the best position to determine whether hospitalization is necessary and proper from a medical point of view, both for the benefit of the patient and the public at large. The appellant’s expert witness, Dr. Jitendra Cupala, also a psychiatrist, testified that he had only been with Miller for forty-five minutes and had spent only one and one-half hours reviewing all of the records prior to testifying, and had not talked to c any members of Miller’s family. It would seem patently clear which of these professionals would have a superior understanding of whether Miller met the criteria for court-ordered hbspitalization {i.e., Dr. Fernandez).
Some states, as noted by the majority, either by way of statute or evidentiary rule, have provided that the physician-patient privilege does not apply in a civil-commitment proceeding. An amendment to R.C. 2317.02(B) would be the most preferable method for bringing about this change in Ohio. However, this court may effect this change by its determination and decision. I would do so here.
Based upon all of the above, I would concur in the judgment and accordingly reverse the court of appeals.